UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-4998


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRYSTAL HOFFMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:09-cr-00080-1)


Submitted:   May 24, 2010                  Decided:   June 14, 2010


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Joshua C. Hanks, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Crystal       Nichole       Hoffman           pled    guilty,        pursuant        to    a

plea    agreement,         to    one     count      of      distribution           of   cocaine,        in

violation of 21 U.S.C. § 841(a)(1) (2006).                                   At sentencing, the

district      court    overruled          her       objection        to      the    drug     quantity

attributed to her in the presentence report and concluded that

she was responsible for at least 500 grams of cocaine.                                               The

court sentenced Hoffman to forty-two months of imprisonment, and

she    timely      appealed.             On    appeal,         Hoffman        argues        that    the

district court clearly erred in finding that she was responsible

for    at    least    500        grams    of     cocaine.            She     asserts        that    the

evidence supported a conclusion that she personally consumed at

least       half     the     cocaine          she       purchased,         and      that       cocaine

personally consumed was not relevant conduct to the distribution

offense of conviction.              We affirm.

              This court reviews the district court’s calculation of

the quantity of drugs attributable to a defendant for sentencing

purposes for clear error.                     United States v. Randall, 171 F.3d

195, 210 (4th Cir. 1999).                      Clear error occurs when the court,

upon    reviewing          the    record       as       a   whole,      is    “‘left        with    the

definite       and     firm        conviction               that    a      mistake          has    been

committed.’”          Easley       v.     Cromartie,          532    U.S.      234,      242      (2001)

(quoting United States v. United States Gypsum Co., 333 U.S.

364,    395    (1948)).           “If    the     defendant          objects        to   a    quantity

                                                    2
recommended in a presentence report, the district court must

make an independent resolution of the factual issues raised by

the objection.”         United States v. Williams, 152 F.3d 294, 300-01

(4th Cir. 1998).          The Government must establish the quantity of

drugs    attributable         to    a     defendant        by     a    preponderance           of    the

evidence and may do so through the introduction of relevant and

reliable evidence.             United States v. Jones, 31 F.3d 1304, 1316

(4th Cir. 1994).

               “Where there is no drug seizure or the amount seized

does    not    reflect      the     scale    of      the     offense,         the    court      shall

approximate the quantity of the controlled substance.”                                              U.S.

Sentencing      Guidelines         Manual     § 2D1.1,            comment.        (n.12)       (2008).

“The    district      court     is      afforded       broad       discretion        as    to       what

information      to     credit       in    making          its    calculations.”               United

States    v.    Cook,    76     F.3d      596,       604    (4th       Cir.   1996)       (internal

quotation marks omitted).                  Our review of the record leads us to

conclude       that   the      district      court          did       not   err     in    its       drug

quantity determination.

               Accordingly,          we     affirm          Hoffman’s         sentence.               We

dispense       with     oral       argument       because             the   facts        and    legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                           AFFIRMED

                                                 3